Title: From George Washington to Major General Steuben, 26 February 1779
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


Sir.
Head Quarters [Middlebrook] 26th feby 1779.

Capt. Walker delivered me your favor of the 10th inst. with the Sequel of your Manuscript—Inclosed I transmit you my Remarks on the first part—the Remainder shall follow as soon as other affairs of equal importance will permit.
I very much approve the conciseness of the work—founded on your general principle of rejecting every thing superfluous—tho’ perhaps it would not be amiss in a work of instruction, to be more minute and particular in some parts.
One precaution is rendered necessary by your writing in a foreign tongue—which is to have the whole revised and prepared for the press by some person who will give it perspicuity and correctness of diction, without deviating from the appropriated terms and language of the Military Science—these points cannot be too closely attended to, in Regulations which are to receive the sanction of Congress—and are designed for the general Government of the Army. I am with great regard & esteem Sir Your most obedt Servt.
